EXHIBIT 10.27

 

Arcus Biosciences, Inc.
Restricted Stock Unit Grant Notice
(2020 Inducement Plan)

Arcus Biosciences, Inc. (the “Company”), pursuant to its 2020 Inducement Plan
(the “Plan”), hereby awards to Participant a Restricted Stock Unit Award for the
number of shares of the Company’s Common Stock (“Restricted Stock Units”) set
forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth in this notice of grant (this “Restricted Stock Unit
Grant Notice”) and in the Plan and the Restricted Stock Unit Award Agreement
(the “Award Agreement”), both of which are attached hereto and incorporated
herein in their entirety. Capitalized terms not explicitly defined herein shall
have the meanings set forth in the Plan or the Award Agreement. In the event of
any conflict between the terms in the Award and the Plan, the terms of the Plan
shall control.

Participant:

Date of Grant:

Vesting Commencement Date:

Number of Restricted Stock Units:

 

 

Vesting Schedule:

[___________________, subject to the Participant’s Continuous Service though
such vesting date.]

 

 

Issuance Schedule:

Subject to any Capitalization Adjustment, one share of Common Stock will be
issued for each Restricted Stock Unit that vests at the time set forth in
Section 6 of the Award Agreement.

 

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on the terms of this Award with
the exception, if applicable, of (i) the written employment agreement, offer
letter or other written agreement entered into between the Company and
Participant specifying the terms that should govern this specific Award, and
(ii) any compensation recovery policy that is adopted by the Company or is
otherwise required by applicable law.

By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

1.

--------------------------------------------------------------------------------

 

Participant

 

 

Date:

Attachments:

Award Agreement and 2020 Inducement Plan




2.

--------------------------------------------------------------------------------

 

 

Attachment I

Arcus Biosciences, Inc.

2020 Inducement Plan

Restricted Stock Unit Award Agreement

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”)
and this Restricted Stock Unit Award Agreement (the “Agreement”), Arcus
Biosciences, Inc. (the “Company”) has awarded you a Restricted Stock Unit Award
(the “Award”) under its 2020 Inducement Plan (the “Plan”) for the number of
Restricted Stock Units indicated in the Grant Notice.  Defined terms not
explicitly defined in this Agreement or in the Grant Notice shall have the same
meanings given to them in the Plan.  In the event of any conflict between the
terms in this Agreement and the Plan, the terms of the Plan shall control.  The
details of your Award, in addition to those set forth in the Grant Notice and
the Plan, are as follows.

1.Grant of the Award.  Subject to adjustment and the terms and conditions as
provided herein and in the Plan, this Award represents the right to be issued on
a future date one share of the Company’s Common Stock for each Restricted Stock
Unit that vests.  Except as otherwise provided herein, you will not be required
to make any payment to the Company (other than future services to the Company)
with respect to your receipt of the Award, the vesting of the shares or the
delivery of the underlying Common Stock.

2.Vesting.  Subject to the limitations contained herein, your Award shall vest
as provided in the Grant Notice, provided that vesting shall cease upon the
termination of your Continuous Service.  In addition, your Award shall vest in
full if the Company is subject to certain corporate transactions before your
Continuous Service terminates and the Award is not continued, assumed or
substituted with a new award as set forth in Section 9 of the Plan. In addition,
your Award shall vest in full if the Company is subject to a Change in Control
before your Continuous Service terminates, and you are subject to an Involuntary
Termination (as defined below) within 12 months following such Change in
Control, subject to your execution and nonrevocation of a general release of
claims against the Company and certain related parties, in the form provided by
the Company. You must execute and return the release on or before the date
specified by the Company, which will in no event be later than 50 days after
your Service terminates. If you fail to return the release by the deadline or if
you revoke the release, you will not be entitled to the vesting acceleration
described in this paragraph. Notwithstanding the foregoing, if you are, or
become, eligible for more favorable vesting acceleration provisions pursuant to
a written agreement with the Company (an “Outside Agreement”), the more
favorable terms in such Outside Agreement shall apply instead of the
acceleration terms in this Agreement. Any Restricted Stock Units that have not
vested shall be forfeited upon the termination of your Continuous Service.

 

3.

--------------------------------------------------------------------------------

3.Number of Restricted Stock Units & Shares of Common Stock.

(a)The Restricted Stock Units subject to your Award may be adjusted from time to
time for Capitalization Adjustments, as provided in the Plan.

(b)Any additional Restricted Stock Units and any shares, cash or other property
that become subject to the Award pursuant to this Section 3 shall be subject, in
a manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Restricted Stock Units and shares covered by your Award.

(c)Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 3.  Any fraction of a share will be rounded down to the nearest whole
share.

4.Securities Law Compliance.  You may not be issued any Common Stock or other
shares under your Award unless either (i) the shares are registered under the
Securities Act; or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with other applicable laws and regulations governing the Award, and
you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

5.Transferability.  Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable in respect of your Award, except as expressly
provided in this Section 5. For example, you may not use shares that may be
issued in respect of your Restricted Stock Units as security for a loan. The
restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units. Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
will thereafter be entitled to receive any distribution of Common Stock to which
you were entitled at the time of your death pursuant to this Award Agreement. In
the absence of such a designation, your legal representative will be entitled to
receive, on behalf of your estate, such Common Stock or other consideration.

(a)  Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate will be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.

(b)  Domestic Relations Orders. Provided that you and the designated transferee
enter into transfer and other agreements required by the Company, you may
transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order, official
marital settlement agreement or other divorce or separation instrument that
contains the information required by the Company to effectuate the transfer. You
are encouraged to discuss the proposed terms of any division of this Award with
the Company General Counsel prior to finalizing the domestic relations order or
marital settlement agreement

4.

--------------------------------------------------------------------------------

to verify that you may make such transfer, and if so, to help ensure the
required information is contained within the domestic relations order or marital
settlement agreement.

6.Issuance of Shares.  

(a)Issuance of shares under this Award is intended to comply with U.S. Treasury
Regulation Section 1.409A-1(b)(4) and shall be construed and administered in
such a manner.

(b)Subject to the satisfaction of the withholding obligations set forth in
Section 11 of this Agreement, in the event one or more Restricted Stock Units
vests, the Company shall issue to you one (1) share of Common Stock for each
Restricted Stock Unit that vests on the applicable vesting date(s).  The
issuance date determined by this paragraph is referred to as the “Original
Issuance Date”.  If the Original Issuance Date falls on a date that is not a
business day, delivery shall instead occur on the next following business day.  

(c)Notwithstanding the foregoing, if (i) the Original Issuance Date does not
occur (1) during an “open window period” applicable to you, as determined by the
Company in accordance with the Company’s then-effective policy on trading in
Company securities, or (2) on a date when you are otherwise permitted to sell
shares of Common Stock on an established stock exchange or stock market, and
(ii) the Company elects, prior to the Original Issuance Date, (1) not to satisfy
the tax withholding obligations described in Section 11 by withholding shares of
Common Stock from the shares otherwise due, on the Original Issuance Date, to
you under this Award, and (2) not to permit you to enter into a “same day sale”
commitment with a broker-dealer pursuant to Section 11 of this Agreement
(including but not limited to a commitment under a 10b5-1 trading plan) and (3)
not to permit you to satisfy the withholding obligations using cash or from
compensation otherwise payable to you by the Company, then such shares shall not
be delivered on such Original Issuance Date and shall instead be delivered on
the first business day when you are not prohibited from selling shares of the
Company’s Common Stock in the open public market, but in no event later than
December 31 of the calendar year in which the Original Issuance Date occurs
(that is, the last day of your taxable year in which the Original Issuance Date
occurs), or, if permitted in a manner that complies with Treasury Regulation
Section 1.409A-1(b)(4), in no event later than the date that is the 15th day of
the third calendar month of the year following the year in which the shares of
Common Stock under this Award are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulation Section 1.409A-1(d).

(d)Any shares of Common Stock issued to you may be in electronic form, at the
election of the Company.

7.Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
shall not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to
you.  

5.

--------------------------------------------------------------------------------

8.Restrictive Legends.  The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends as determined by the Company.

9.Execution of Documents.  You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.

10.Award not a Service Contract.  Your Continuous Service with the Company or an
Affiliate is not for any specified term and may be terminated by you or by the
Company or an Affiliate at any time, for any reason, with or without cause and
with or without notice.  Nothing in this Agreement (including, but not limited
to, the vesting of your Award or the issuance of the shares subject to your
Award), the Plan or any covenant of good faith and fair dealing that may be
found implicit in this Agreement or the Plan shall:  (i) confer upon you any
right to continue in the employ or service of, or affiliation with, the Company
or an Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (iv) deprive the Company of the right to terminate you at
will and without regard to any future vesting opportunity that you may have.

11.Withholding Obligations.

(a)On each vesting date, and on or before the time you receive a distribution of
the shares subject to your Award, or at any time as reasonably requested by the
Company in accordance with applicable tax laws, you hereby authorize any
required withholding from the Common Stock issuable to you and/or otherwise
agree to make adequate provision in cash for any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
any Affiliate which arise in connection with your Award (the “Withholding
Taxes”).  Additionally, the Company or an Affiliate may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
Award by any of the following means or by a combination of such means: (i)
withholding from any compensation otherwise payable to you by the Company or an
Affiliate; (ii) causing you to tender a cash payment; (iii) permitting or
requiring you to enter into a “same day sale” commitment with a broker-dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”) (pursuant to this authorization and without further consent) whereby
you irrevocably elect to sell a portion of the shares to be delivered under the
Award to satisfy the Withholding Taxes and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Withholding Taxes
directly to the Company and/or its Affiliates; or (iv) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to you
in connection with the Award with a Fair Market Value (measured as of the date
shares of Common Stock are issued to you) equal to the amount of such
Withholding Taxes; provided, however, that to the extent necessary to qualify
for an exemption from application of Section 16(b) of the Exchange Act, if
applicable, such share withholding procedure will be subject to the express
prior approval of the Company’s Compensation Committee. However, the Company
does not guarantee that you will

6.

--------------------------------------------------------------------------------

be able to satisfy the Withholding Taxes through any of the methods described in
the preceding provisions and in all circumstances you remain responsible for
timely and fully satisfying the Withholding Taxes.

(b)Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.

(c)In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

12.Unsecured Obligation.  Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Agreement.  You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you.  Upon such issuance, you
will obtain full voting and other rights as a stockholder of the
Company.  Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

13.Other Documents.  You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s insider trading policy, which restricts
certain individuals from selling shares during certain “window” periods and
which further requires certain individuals to pre-clear all transactions in the
Company’s securities, as in effect from time to time.  

14.Notices.  Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.  Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means.  You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

15.Miscellaneous.

(a)The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your

7.

--------------------------------------------------------------------------------

rights and obligations under your Award may only be assigned with the prior
written consent of the Company.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(d)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

16.Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  Except
as expressly provided herein, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control.  In addition, your Award (and any compensation paid or shares issued
under your Award) is subject to recoupment in accordance with The Dodd–Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law.

17.Severability.  If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

18.Effect on Other Employee Benefit Plans.  The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

19.Choice of Law.  The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.

8.

--------------------------------------------------------------------------------

20.Amendment.  This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company.  Notwithstanding the foregoing, this Agreement
may be amended solely by the Board by a writing which specifically states that
it is amending this Agreement, so long as a copy of such amendment is delivered
to you, and provided that, except as otherwise expressly provided in the Plan,
no such amendment adversely affecting your rights hereunder may be made without
your written consent.  Without limiting the foregoing, the Board reserves the
right to change, by written notice to you, the provisions of this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change shall be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.

21.Compliance with Section 409A of the Code.  This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4).  Notwithstanding the foregoing, if it is determined that the
Award fails to satisfy the requirements of the short-term deferral rule and is
otherwise not exempt from, and therefore deemed to be deferred compensation
subject to Section 409A, and if you are a “Specified Employee” (within the
meaning set forth Section 409A(a)(2)(B)(i) of the Code) as of the date of your
separation from service (within the meaning of Treasury Regulation Section
1.409A-1(h)), then the issuance of any shares that would otherwise be made upon
the date of the separation from service or within the first six (6) months
thereafter will not be made on the originally scheduled date(s) and will instead
be issued in a lump sum on the date that is six (6) months and one day after the
date of the separation from service, with the balance of the shares issued
thereafter in accordance with the original vesting and issuance schedule set
forth above, but if and only if such delay in the issuance of the shares is
necessary to avoid the imposition of taxation on you in respect of the shares
under Section 409A of the Code.  Each installment of shares that vests is
intended to constitute a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

22.No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and shall not be liable to
you for any adverse tax consequences to you arising in connection with this
Award.  You are hereby advised to consult with your own personal tax, financial
and/or legal advisors regarding the tax consequences of this Award and by
signing the Grant Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.  

23.Definitions.  

(a)“Involuntary Termination” shall mean either your (i) Termination Without
Cause or (ii) Resignation for Good Reason.

(b)“Resignation for Good Reason” shall mean a Separation as a result of your
resignation within 12 months after one of the following conditions has come into
existence without your consent: (a) a reduction in your base salary by more than
10%, other than a general reduction in base salary that is part of a
cost-reduction program that affects all similarly situated employees in
substantially the same proportions, (b) a relocation of your principal workplace
by

9.

--------------------------------------------------------------------------------

more than 25 miles from its location prior to the Change in Control and, with
respect only to employees at the vice-president level or above, (c) a material
reduction of responsibilities, authority, or duties, provided that neither a
mere change in title alone nor reassignment following a Change in Control to a
position that is similar to the position held prior to the Change in Control
shall constitute a material reduction in job responsibilities. A Resignation for
Good Reason will not be deemed to have occurred unless you give the Company
written notice of the condition within 90 days after the condition comes into
existence and the Company fails to remedy the condition within 30 days after
receiving such written notice.

(c)“Termination Without Cause” shall mean a Separation as a result of the
termination of Service by the Company without Cause, provided you are willing
and able to continue performing services within the meaning of Treasury
Regulation 1.409A-1(n)(1).

(d)“Separation” shall mean a “separation from service,” as defined in the
regulations under Section 409A of the Code.

 




10.

--------------------------------------------------------------------------------

Attachment II

Arcus Biosciences, inc.

2020 Inducement Plan

 

 

11.